Name: 81/547/EEC: Commission Decision of 24 June 1981 concerning animal health conditions and veterinary certification for imports of fresh meat from Yugoslavia
 Type: Decision_ENTSCHEID
 Subject Matter: political geography;  animal product;  trade;  means of agricultural production;  tariff policy
 Date Published: 1981-07-27

 Avis juridique important|31981D054781/547/EEC: Commission Decision of 24 June 1981 concerning animal health conditions and veterinary certification for imports of fresh meat from Yugoslavia Official Journal L 206 , 27/07/1981 P. 0015 - 0020 Finnish special edition: Chapter 3 Volume 13 P. 0182 Spanish special edition: Chapter 03 Volume 22 P. 0228 Swedish special edition: Chapter 3 Volume 13 P. 0182 Portuguese special edition Chapter 03 Volume 22 P. 0228 COMMISSION DECISION of 24 June 1981 concerning animal health conditions and veterinary certification for imports of fresh meat from Yugoslavia (81/547/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 77/98/EEC (2), and in particular Article 16 thereof, Whereas it is necessary to lay down animal health conditions for imports of fresh meat from Yugoslavia; Whereas, following a Community veterinary mission, it appears that the animal health situation in Yugoslavia compares favourably with that in most of the Community countries, particularly as regards diseases transmissible through meat; Whereas, in addition, the responsible veterinary authorities of Yugoslavia have confirmed that Yugoslavia has for at least 12 months been free from rinderpest, exotic and classical foot-and-mouth disease, African swine fever, contagious porcine paralysis (Teschen disease) and swine vesicular disease and that no vaccinations have been carried out against those diseases during that time ; whereas animals vaccinated against foot-and-mouth disease are present in Yugoslavia; Whereas the responsible veterinary authorities of Yugoslavia have undertaken to notify the Commission of the European Communities and the Member States, by telex or telegram, within 24 hours, of confirmation of the occurrence of any of the abovementioned diseases or the adoption of vaccination against them; Whereas animal health conditions and veterinary certification must be adapted in the light of the animal health situation of the non-member country concerned; Whereas certain Member States, because of their particular animal health situations concerning foot-and-mouth disease and swine fever, benefit from special provisions in intra-Community trade and should therefore also be authorized to apply special provisions in respect of imports from third countries ; whereas these provisions must be at least as strict as those which the same Member States apply in intra-Community trade; Whereas it will be necessary to re-examine this Decision with a view to its adaptation to Community rules concerning the control and eradication of foot-and-mouth disease and swine fever within the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall authorize the importation of the following categories of fresh meat from Yugoslavia: (a) fresh meat of domestic animals of the bovine, porcine, ovine or caprine species, conforming to the guarantees laid down in the animal health certificate in accordance with Annex A, which must accompany the consignment; (b) fresh meat of domestic solipeds, conforming to the guarantees laid down in the animal health certificate in accordance with Annex B, which must accompany the consignment. 2. Member States shall not authorize the importation of categories of fresh meat from Yugoslavia other than those referred to in paragraph 1. Article 2 1. Until the adoption by the Council of rules concerning the control and eradication of foot-and- (1) OJ No L 302, 31.12.1972, p. 28. (2) OJ No L 26, 31.1.1977, p. 81. mouth disease within the Community, and while continuing to prohibit vaccination against foot-and-mouth disease, Ireland and the United Kingdom in respect of Northern Ireland may, in respect of fresh meat of bovine animals, swine, sheep and goats referred to under Article 1 (1) (a), retain their national animal health rules relating to protection against foot-and-mouth disease. 2. While remaining officially free from swine fever, Denmark, Ireland and the United Kingdom may, in respect of fresh meat of swine referred to under Article 1 (1) (a), retain their national animal health rules relating to protection against swine fever. Article 3 This Decision shall not apply to imports of glands and organs authorized by the country of destination for pharmaceutical manufacturing purposes. Article 4 This Decision shall be re-examined with a view to its adaptation to Community rules concerning the control and eradication of foot-and-mouth disease and swine fever within the Community and in any case before 1 July 1982 concerning foot-and-mouth disease. Article 5 This Decision shall apply from 1 January 1982 at the latest. Article 6 This Decision is addressed to the Member States. Done at Brussels, 24 June 1981. For the Commission The President Gaston THORN ANNEX A >PIC FILE= "T0020392"> >PIC FILE= "T0020393"> ANNEX B >PIC FILE= "T0020394"> >PIC FILE= "T0020395">